a significarit index no department of the treasury internal_revenue_service washington d c ite 2' sp it ep fri taa tax_exempt_and_government_entities_division apr in re company a company b this letter constitutes notice that the conditional waiver of the minimum_funding_standard for the above-named plan for the plan_year ending december was granted in our ruling letter dated october remove condition and b change the deadline by which an agreement must be reached with the pension_benefit_guaranty_corporation pbgc on securing repayment of the waived amount from january ___ _ to august waiver of the minimum_funding_standard has been granted for the above-named plan for the plan_year ending december subject_to the following conditions has been modified to a and a which collateral acceptable to the pbgc be provided to the plan for the full amount of the waiver by the later of a days from the date of the ruling letter or b the earlier of i the date the pbgc notifies the service in writing that this condition has not been met or ii days from the date of the ruling letter the company provides to the pbgc a copy of any ruling requests it makes under sec_412 of the code the company makes all required quarterly contributions to the plan in a timely manner while the plan is subject_to a waiver of the minimum_funding_standard beginning with the quarterly contribution due on july the company makes contributions to the plan in amounts sufficient to meet the minimum_funding requirement for the plan for the plan years ending december respectively without applying for a waiver of the minimum_funding_standard by september through through and your authorized representative agreed to these conditions in an e-mail dated april null and void if any one of these conditions is not satisfied the waiver is retroactively _ this conditional waiver of the minimum_funding_standard has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of december company a through its subsidiaries is in the business of manufacturing dry van trailers and distributing after-market replacement parts for trailers company b a subsidiary of company a and its liquidated subsidiary have ceased manufacturing and have been the plan no longer has any active participants the only employees that have participated in the plan are the union employees at one of company b’s former plants which was closed in december and and and an improving dollar are harbingers of a dollar have combined to continue the however company a is convinced increased the elimination of company b as an operating subsidiary the effects of declining sales over the last few years and the declining company's business hardship into that the industry-wide recovery in the trailer industry that began in late sales orders for financial turnaround in order to speed the recovery company a continues to introduce measures to reduce costs cut spending and improve efficiency to improve its cash_flow rising internet sales increased production at its and improving sales volumes representing months of production at maximum rates allowable are all signs that the financial condition of company a has turned around furthermore the company has negotiated credit facilities with a new lender while the facility includes restrictions on payments to company a company a generated cash_flow that will allowed it to resume funding contributions to the plan in the minimum_funding_standard for the plan for the plan_year ending december however the plan is poorly funded on a current_liability basis and the plan has already funding received a funding waiver for a prior year hence the modification of the waiver and a waiver of the minimum_funding_standard for the plan_year ending have been granted subject_to the conditions stated above december manufacturing_facility and to meet your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of section f of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent the date of this when filing form_5500 for the plan_year ending december letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b we have sent a copy of this letter to ihe manager ep classification in and to your authorized representative pursuant to a power_of_attorney on file in this office ' to the manager ep compliance unit in if you require further assistance in this matter please contact sincerely yours ou we donna m prestia manager employee_plans actuarial group
